Title: James Madison to H. Huntington, Jr., 25 April 1833
From: Madison, James
To: Huntington, H. Jr.


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Apl. 25. 1833
                            
                        
                        I have recd Sir, your letter of the 12. Inst: Passing by other remarks applicable to the scope of it, I may
                            refer to my very advanced age & chronic indisposition, as more than a sufficient answer to the enquiry you make.
                            With friendly respects
                        
                            
                                J
                            
                        
                    